Moran, J. The common law right of every person to practice dentistry is restrained in this State, by an act approved May 30, 1881, which makes it unlawful for any person not at the time of the passage of said act engaged in the practice of dentistry.in this State, to commence such practice “unless such person shall have received a diploma from the faculty of some reputable dental college duly authorized by the laws of this State, or of some other of the United States, or by the laws of .some foreign country, in which college or colleges there was, at the time of the issue of such diploma, annually delivered a full course of lectures and instruction in dental surgery.” Section 2 of said act creates a Board of Examiners, to consist of five practicing dentists, “ whose duty it shall be to carry out the purposes of the act.” Section 6 provides for the licensing of persons who shall, upon an examination by the board at any of its regular meetings, be found to possess the requisite skill and knowledge in dental surgery, and to possess the requisite qualifications to practice dentistry, “ but said board shall at all times issue a license to any regular graduate of any reputable dental college without examination, upon the payment by such graduate to the said board of a fee of 81.” The question is whether the relator in this case has, by the facts alleged in his petition and admitted by the demurrer, shown himself entitled to a license from the Board of Examiners, under the terms of the clause of the statute last above quoted. It is alleged that the Board of Examiners, in September, 1884, adopted a standing rule for the recognition of dental colleges as reputable, which rule is as follows: “Unsolved that after June, 1885, the Illinois State Board of Dental Examiners will recognize as reputable only such dental colleges as require, ás a requisite for graduation, attendance upon two full regular courses of lectures and practical instructions; which courses shall each be of not less than five months duration, and shall be held in different years, with practical instructions intervening between the courses. . Such colleges must also require a preliminary examination before admitting students to matriculation, provided that no certificate from a high or normal school, or other literary institution, be presented by the candidate. ” It is further alleged that the ¡Northwestern College of Dental Surgery was duly incorporated and organized under the laws of the State of Illinois, in October, 1885; that suc-li institution was organized for the purpose of, and, at the time petitioner matriculated therein as a student, engaged in, educating persons who became students thérein in the theory and practice of dentistry and dental surgery, and that there was annually delivered in said college a full course of lectures and instruction in dental surgery not less than five months in length. Relator avers that said Northwestern College of Dental Surgery has, from its organ'zation and during the time he was a student therein, strictly and entirely complied with all and each of the requirements of said rule, and was so complying with the same at the time the diploma was issued to relator. Though not very accurately pleaded, we think this averment must, on general demurrer, be held to be a sufficient allegation that said Northwestern College did require as a condition of graduation all the requisites specified in the said rule of the Board of Examiners. Relator further avers that he completed two regular full five month courses of instruction in the practice of dentistry and dental surgery, and that said courses were had in separate years with practical instruction intervening between the two courses; that said Northwestern College of Dental Surgery graduated relator in due form, and issued to him a diploma duly certified and executed by the faculty and officers of said college; that he presented his said diploma to the State Board of Examiners at a regular meeting of said board, and tendered to said board the sum of one dollar, and demanded that said board issue to him a license to practice dentistry in the State of Illinois, and that said board refused and neglected to issue said license and still refuses to issue the same. It was expressly decided in The People v. Dental Examiners, 110 Ill. 180, that the Board of Dental Examiners was vested by the statute with a discretion judicial in its nature, to determine what dental colleges are reputable, and upon a petition for mandamus, 'alleging that the college therein named was reputable, the court said that whether it was reputable or not was a question of fact the decision of which was reposed in the board, and there being no allegation that the board had found the college to be reputable, the issuing a license wouldnot be compelled by mandamus. The petitioner in this case presents a different question from the one considered by the Supreme Court. Here it appears that the Board of Examiners have promulgated a rule, general in its terms, setting forth that only such colleges will be recognized as reputable by the board as require the course of lectures, instrnctions and examinations as therein specified, as a requisite of graduation. The word “reputable” as used in this statute, has manifest reference to the scholarship and the attainments in the art or science taught, which shall be required by the college to entitle a graduate therefrom to his diploma. There are colleges, as stated by Mr. Justice SchoTfield in the opinion in the case cited, in which full courses of lectures and instructions were professed to be given, that were not reputable, because they graduated for money without referdnce to scholarship. A diploma from such an institution afforded no evidence of scholarship or attainments in its holder, , and it was as against such diplomas the law was intended to protect the public, and therefore required that the colleges be reputable. The Board of Examiners properly so interpreted the word “reputable,” and, it must be assumed, for the guidance and information of those who were desirous of qualifying themselves for the practice of dentistry in this State, defined what requirements as to terms of lectures and intervening practical instruction and preliminary examination, on the part of a college, as conditions of obtaining its diploma, would entitle such college to be classed as reputable. Having done this, what remained for the board to do when a graduate presented his diploma and tendered the fee for his license? Manifestly nothing more than to ascertain whether the diploma was issued by a college which exacted, as the conditions of graduation, all the requisites specified in the rule of the board. An argument- is sought to be drawn from the wording of the rule. It is said that the board do not declare colleges who comply with the rule to be reputable, but that it “ will recognize as reputable only such dental colleges as require,” etc. There is no force in the argument. It imports bad faith to the board in the formulation of the rule, and would deny relator his legal right on the turn of an expression. The law requires the discretion which is lodged in such boards to be exercised in a reasonable manner; and discretion which is uncontrolled and undefined, subject to no examination or review, and which is regulated only by the changing opinion or caprice of the tribunal in which it is reposed, becomes partial and corrupt in administration, is destructive of confidence and dangerous to the public weal. Hence, when such a body exercises its judgment and apparently covers the subject-matter confided to it, by a general rule or regulation specifying what will be required to meet its approval, it is but just to the citizen to treat such general rule as being the full expression of the body upon the subject, and as specifying all that will be required to fulfill the conditions. The board can not be permitted to hold the word of promise to the ear when the student.enters his college, and break it to his hope when he presents his diploma for a license to practice. It has exercised its entire discretion as to what are reputable dental colleges, by prescribing the general rule. It has no discretion in reserve on that question, at least, until it shall have repealed its rule or prescribed additional requirements. What relator now requires the board to do, is not a judicial act or an act involving the exercise of any discretion, but a ministerial act, the duty of performing which is imposed on the board of dental examiners by law. Two duties, different in their nature, were imposed upon them, the one judicial and the other ministerial; the judicial power has been exercised; the ministerial act only remains to be done. When a judicial body has found all the facts necessary to a judgment, so that the judgment is nothing but a conclusion of law upon these facts, the entering up of the judgment is in its nature ministerial and mandamus will lie to enforce the duty. Carpenter v. Commissioners of Bristol, 21 Pick. 259; People v. Supervisors of Schenectady, 35 Barb. 408; People v. Contracting Board, 46 Barb. 254. The rule which we think should govern in such cases is analogous to that applied to bodies with powers to let contracts, where they have a discretion as to the sufficiency of the bond, or to receive bids for the doing of work where a deposit satisfactory to the body is required to accompany each bid. In such cases, wdiile such bodies are recognized as having a discretion as to the security, yet if they give notice as to what security will be required, or adopt general regulations on the subject, a substantial compliance with such regulations on the part of a bidder is sufficient, and the regulation will be held an exercise of the discretion. So in The People v. The Contracting Board, supra, it was said by Hogeboom, J., that the certificate of deposit conforming in substance, if not absolutely in form, to the requirements of the notice published by the board, and the relator’s bid being the lo vest, there was no discretion left in the board, and the relator was entitled to be awarded the contract as a matter of right and law. And in Zanone v. Mound City, 103 Ill. 552, which was mandamus to compel the issuing of a license to keep a dram shop, and the relator alleged that a general ordinance provided for the issuing of licenses upon certain conditions set out in the ordinance, and that his application was in strict conformity with all the requirements, the same general principle was applied, and it was held that one who brought himself within the requirements regulating the licensing power, might compel the authorities to issue the license, even where the municipal authorities have a discretion as to the fitness and character of the person to be licensed, it not appearing that the authorities had decided that the applicant was not a fit person to be licensed. The allegation by relator that the said Board of Dental Examiners had found that the said Northwestern Dental College was not á reputable college, will not bar relator’s right to relief. Such action of the board is alleged to have been fraudulent and not the result of due inquiry, and not based upon proper evidence, and to have been taken arbitrarily and maliciously, with the design and purpose of injuring the said college and preventing it from getting patronage, and from competing with -the Chicago Dental College, with which last mentioned dental college four out of five of the members of said Board of Dental Examiners are stated to be connected, either as members of the faculty or as instructors. These statements must be taken as true for the purposes of this case, as their truth is admitted by the demurrer; and taking them as true, they show a clear abuse of discretion on the part of the board. It was held in the Village of Glencoe v. The People, 78 Ill. 382, that where discretion is vested it can not be exercised arbitrarily, for the gratification of feelings of malevolence, and for the attainment of merely personal and selfish ends. “ It must,” said the court, “ be exercised for the public good, and should be controlled by judgment, and not by passion or prejudice; when a discretion is abused, and made to work injustice, it is admissible that it shall be controlled by mandamus; ” and the village board having exercised its discretion in such a mañuelas to perpetuate its own power to the utmost period and to defeat the desire of the people, it was said the discretion was abused and perverted to the attainment of an unjustifiable end, and the board was compelled to act properly and its former act was disregarded. The case here, then, stands thus : The board, by demurring to the petition, admits that relator tendered the proper fee for a license, and presented to the board a diploma issued to him by a dental college regularly organized, which complied in all respects with the rule of the board defining reputable colleges; and that the board, knowing such college to be reputable, refused relator his license, and to the injury of relator, and falsely, fraudulently and maliciously, and with the purpose of unjustly discriminating against the Northwestern College and in favor of the college in which the individual members of the Board of Examiners are pecuniarily and professionally interested, they pretended to find that said Northwestern College of Dental Surgery was not a reputable college. The board can not admit such allegations and escape the control of the courts, on the suggestion that the discretion reposed in it can not be interfered with. The duty to be performed by the board is one in which the relator has a direct interest, and by its non-performance he is injured and aggrieved. As heretofore stated, under the facts as alleged in the petition and ad- ° mitted by the demurrer, what is sought by the petition is the performance of a ministerial act, all discretion having been exhausted, and mandamus is the appropriate proceeding to compel its performance. The judgment of the court below awarding the writ will therefore be affirmed. Judgment affirmed.